ICJ_004_ReparationUN_UNGA_NA_1949-04-11_ADV_01_NA_03_FR.txt. 196

OPINION DISSIDENTE DE M. HACKWORTH

[Traduction]

Je me rallie, encore que pour des motifs différents, à la conclu-
sion de la Cour selon laquelle l'Organisation des Nations Unies
a qualité pour présenter contre le gouvernement responsable une
réclamation internationale en vue d’obtenir la réparation des
dommages caus‘s par ce gouvernement à l'Organisation. Mais je
regrette de ne pouvoir être d’accord sur la partie de l'avis qui
traite de la capacité de l'Organisation pour prendre en mains une
réclamation internationale pour le compte d’un de ses agents.

La capacité de l'Organisation pour présenter une demande à
raison du dommage qui lui a été causé par l’acte dommageable
d’un Etat peut être énoncée très simplement dans les termes
suivants :

1) L'article 104 de la Charte confère à l'Organisation « la capacité
juridique qui lui est nécessaire pour exercer ses fonctions et atteindre
ses buts ».

2) Les paragraphes 1 et 2 de l’article 105 disposent que l'Orga-
nisation «jouit, sur le territoire de chacun de ses Membres, des
privilèges et immunités qui lui sont nécessaires pour atteindre ses
buts», et que les fonctionnaires de l'Organisation « jouissent
également des privilèges et immunités qui leur sont nécessaires
pour exercer en toute indépendance leurs fonctions en rapport
avec l'Organisation ».

3) Dans la Convention sur les privilèges et immunités, adoptée
le 13 février 1946 par l'Assemblée générale, il est reconnu que
l'Organisation des Nations Unies possède la personnalité juridique
et qu'elle a la capacité a) de contracter, b) d'acquérir et de vendre
des biens mobiliers et immobiliers, et c) d’ester en justice; cette
convention dispose en outre que l'Organisation et ses fonctionnaires
jouissent de certains privilèges et immunités qui y sont énumérés.

La Convention n’a pas été approuvée par tous les Membres de
l'Organisation, mais nous pouvons, aux fins de la présente analyse,
présumer qu'elle traduit assez exactement la manière de voir de
la plupart d’entre eux.

4) H est évident que, si l'Organisation doit conclure des contrats,
acquérir des biens et en disposer, ester en justice, et réclamer le béné-
fice des privilèges et immunités auxquels elle a droit, il faut qu'elle
puisse engager des négociations avec des gouvernements, aussi
bien qu'avec les personnes privées. Elle doit donc être en mesure
de présenter des demandes pour son propre compte. On ne saurait
tirer aucune autre conclusion qui puisse se concilier avec les pouvoirs
mentionnés explicitement et avec le droit inhérent de conservation

26
197 OPINION DISSIDENTE DE M. HACKWORTH

de soi-même. L'Organisation doit posséder, et possède, des pouvoirs
amplement suffisants pour lui permettre de prendre les dispositions
nécessaires, afin de se protéger contre des actes dommageables
dont seraient responsables les États Membres. Tout dommage
subi par l'Organisation à raison d'actes dommageables qui seraient
commis sur l'un de ses agents, dans l’exercice de ses fonctions,
rentrerait de même dans sa compétence.

C’est-la une application appropriée de la doctrine des pouvoirs
présumés.

5) Je n’éprouve donc pas de difficulté à répondre affirmative-
ment à la question I a) posée par l’Assemblée générale.

Pareille demande, introduite par les Nations Unies, comprendrait
tout élément de préjudice dont l'existence pourrait être prouvée
conformément aux règles d’usage relatives aux dommages, en
matière de réclamations internationales. La demande des Nations
Unies comprendrait tout paiement raisonnable fait par 1’Organisa-
tion à la victime de l’acte dommageable ou à ses ayants droit,
pourvu que ce paiement ait été effectué conformément aux engage-
ments contractuels de l'Organisation ou sur la base d’une ligne de
conduite bien établie dans les cas de cet ordre.

6) Il semble donc que, selon la question I a), l'Organisation
dispose incontestablement d'un ample pouvoir lui permettant de
se garantir contre les manquements commis par des États et de
défendre la dignité, l'honneur et l'autorité de l'Organisation.
Dans cette mesure, je suis d'accord sur Jes conclusions auxquelles
est arrivée la majorité de la Cour.

*
* 2k

La question I 8) traite d'une demande en réparation présentée
à raison du dommage causé à la victime d’un acte dommageable
ou à ses ayants droit, indépendamment d’une demande introduite
pour le compte de l'Organisation elle-même ; la situation est ici
différente.

La Cour est invitée à donner son avis sur le point de savoir
si l'Organisation a qualité pour faire sienne une telle demande.
En répondant à cette question, nous devons rechercher quelle
est, traditionnellement, la pratique internationale des États en
matière de réclamations privées, et examiner les dispositions
expresses des traités à l'égard de l'Organisation.

En ce qui est de la pratique internationale, nous constatons
immédiatement que, jusqu'à présent, seuls les États ont été
considérés comme ayant qualité pour présenter des réclamations
internationales de cet ordre.

En ce qui est de l'Organisation, nous ne trauvons rien qui
nous porte à considérer qu'elle aussi possède une capacité dans
ce domaine. La Charte ne contient certainement aucune disposition
explicite et, à ma connaissance, dans aucun autre accord on ne

27
198 OPINION DISSIDENTE DE M. HACKWORTH

trouve une stipulation conférant à l'Organisation le pouvoir
d'assumer le rôle d’un Etat et de représenter ses agents en prenant
à son compte des réclamations diplomatiques introduites dans.
leur intérêt. Je suis également convaincu qu'il n’existe pas de:
pouvoir présumé sur lequel on puisse se fonder pour ce faire.

Suivant l'avis de la majorité de la Cour, la Charte ne dispose:
pas expressément que l'Organisation ait capacité pour faire figurer
«dans sa demande de réclamation» les dommages causés à la
victime ou à ses ayants droit ; mais on arrive à la conclusion
que ce pouvoir est conféré à l'Organisation par voie d’implication
nécessaire, Cette manière de voir semble se fonder sur l'hypothèse
selon laquelle, afin de garantir que les missions confiées à des.
agents de l'Organisation soient remplies de manière efficace et
indépendante et afin de leur assurer un appui moral, l'exercice
de ce pouvoir s'impose.

La conclusion que le pouvoir appartenant à l'Organisation de
prendre en mains des réclamations émanant de personnes privées.
lui est conféré « par voie d’implication nécessaire » ne serait pas.
motivée d’après les règles posées par les tribunaux pour remplir
les lacunes en cas de concessions de pouvoirs particulières.

I] est incontestable que l'Organisation tient ses pouvoirs d’une
délégation. On doit supposer que les pouvoirs que les États
Membres désireraient lui conférer se trouvent exposés soit dans
la Charte, soit dans les accords complémentaires conclus par ces
Etats. Des pouvoirs qui ne sont pas expressément conférés
ne sauraient être présumés. Des pouvoirs présumés découlent de
l'octroi de pouvoirs exprès ; n'existent que ceux qui sont « néces-
saires » à l'exercice des pouvoirs expressément conférés. L'existence
de cette nécessité pour l'exercice des pouvoirs dont il s’agit ici
n'a nullement été démontrée. Il n’y a ici aucune raison déter-
minante, à supposer qu’il en existe d'aucune sorte, pour que
l'Organisation prenne en mains des réclamations présentées pour
le compte de ceux qu’elle emploie, même en se bornant aux
réclamations nées lorsque l’agent se trouvait dans l'exercice de
ses fonctions. Ces employés sont encore les ressortissants de leurs
pays respectifs, et les façons de procéder généralement adoptées
à propos de ces réclamations peuvent toujours être employées
avec pleine efficacité. Le prestige et le rendement de l'Organisation
seront garantis par l'exercice du droit incontestable qui lui appar-
tient aux termes de la question I a) ci-dessus. Ici même il est
nécessaire de présumer le pouvoir, mais, ainsi qu'il a été dit plus
haut, la nécessité s’impose d’elle-méme. I] n'a pas été établi que
l'exercice d’un pouvoire extraordinaire de plus, dans le domaine
des réclamations relatives à des intérêts privés, fût nécessaire au
bon exercice de leurs fonctions par FOrganisation ou ses agents.

Nous voici donc en présence d’une analogie entre le lien qui unit
un Etat et son ressortissant et le lien qui unit l'Organisation à ses

28
199 OPINION DISSIDENTE DE M. HACKWORTH

fonctionnaires ; une autre analogie existe entre le rôle d’un État
dans la protection de ses ressortissants et celui de l'Organisation
dans la protection de ses fonctionnaires.

Les effets de cette largeur d'interprétation judiciaire dépassent
de loin tout ce que l’on peut trouver dans la Charte des Nations
Unies, aussi bien que toutes les intentions connues des rédacteurs
de la Charte.

Ces prétendues analogies, en admettant même qu’elles puissent
avoir un semblant de réalité, ce qui n’est pas mon opinion, ne
sauraient autoriser l’octroi d’une compétence, là où la compétence
fait autrement défaut. La qualité appartenant à l'Organisation
pour agir dans le domaine dont il s ‘agit ici doit reposer sur un
fondement plus solide.

La Cour avance largument étrange suivant lequel le fonction-
naire, s’il avait à compter sur la protection de l'État dont il est
ressortissant, pourrait voir son indépendance compromise, contrai-
rement au but visé dans l’article 100 de la Charte.

Voilà qui semble évaluer bien bas le sens de la fidélité chez cet
employé. Mais approfondissons encore ce point.

L'article 100 dispose que:

«I. Dans l’accomplissement de leurs devoirs, le Secrétaire général
et le personnel ne solliciteront ni n’accepteront d’instructions
d'aucun gouvernement ni d'aucune autorité extérieure à l’Organi-
sation. Ils s’abstiendront de tout acte incompatible avec leur
situation de fonctionnaires internationaux et ne sont responsables
qu’envers l’Organisation.

2. Chaque Membre de l'Organisation s'engage à respecter le
caractère exclusivement international des fonctions du Secrétaire
général et du personnel et à ne pas chercher à les influencer dans
l'exécution de leur tâche, »

Ceci est une disposition classique. On la trouve, en termes iden-
tiques ou légèrement modifiés, dans chacun des accords en vertu
desquels ont été établies les diverses institutions spécialisées ;
certains de ces accords ont été conclus avant, d’autres après la
signature de la Charte.

Par exemple, nous trouvons, dans l’article 59 de la Convention
relative à l'Aviation civile internationale, signée en 1944, la dis-
position suivanet :

«Le Président du Conseil, le Secrétaire général et les autres
membres du personnel ne devront, relativement à l'exercice de
leurs fonctions, ni demander ni recevoir d'instructions d'aucune
autorité en dehors de l'Organisation. Chaque État contractant
s'engage à respecter en tout point le caractère international des
fonctions de ce personnel et à ne chercher à influencer aucun de ses
ressortissants dans l'exercice de ses fonctions.» (Annuaire des
Nations Unies, 1948, page 741.)

29
200 OPINION DISSIDENTE DE M. HACKWORTH

L'article XII de l'accord relatif au Fonds monétaire interna-
tional (négocié en 1944) prévoit ce qui suit dans la Section 4 c) :

«Dans l'exercice de leurs fonctions, le Directeur général et le
personnel du Fonds. seront entiérement au service du Fonds, a
l’exclusion de toute autre autorité. Chaque Etat Membre du Fonds
respectera le caractére international de cette obligation et s’abstien-
dra de toute tentative d’influence sur un Membre quelconque du
personnel dans l’exercice de ses fonctions. » (Nations Unies, Recueil
des Traités, II, 1947, p._ 87.)

L'article V de l’accord, de même date, relatif à la Banque inter-
nationale pour la Reconstruction et le Développement, est pratique-
ment identique aux dispositions qui viennent d’être citées. (Zbid.,
p. 167.)

L'article 9, paragraphes 4 et 5, de la Constitution amendée de
l'Organisation internationale du Travail, dispose comme il suit:

«4. Les fonctions du Directeur général et du personnel auront
un caractère exclusivement international. Dans l’accomplissement
de leurs devoirs, le Directeur général et le personnel ne solliciteront
ni n’accepteront d'instructions d'aucun gouvernement ni d’aucune
autorité extérieure à l’Organisation. Ils s’abstiendront de tout acte
incompatible avec leur situation de fonctionnaires internationaux
qui ne sont responsables qu’envers l'Organisation.

5. Chaque Membre de l'Organisation s'engage à respecter le
caractère exclusivement international des fonctions du Directeur
général et du personnel et à ne pas chercher à les influencer dans
l'exécution de leur tâche.» (Annuaire des Nations Unies, 1948,

p. 676.)

Dans le même sens, voir :

Article VIII, Organisation des Nations -Unies pour VAlimenta-
tion et l'Agriculture (tbid., p. 700) ; article VI de la Constitution
de l'Organisation des Nations Unies pour l'Éducation, la Science
et la Culture (ibid., p. 719) ; article 37 de la Constitution de 1’Orga-
nisation mondiale de la Santé (2bid., p. 803) ; et article 9 de la
Constitution de l'Organisation internationale pour les Réfugiés
{:bid., p. 819).

Doit-on supposer que chacune de ces organisations a qualité
pour présenter des réclamations diplomatiques au nom de ses agents,
et cela afin que l’indépendance de ceux-ci et leur fidélité envers
l'organisation ne puissent être compromises ? Des motifs condui-
sant à la même conclusion paraissent posséder ici une aussi grande
force que dans le cas des Nations Unies. Les termes employés
dans les instruments respectifs ont la même signification.

On ne saurait se fonder sur l’article 100 de la Charte qui, il
convient de l’observer, n’a trait qu’au Secrétaire général et au
personnel, pour revendiquer indirectement en faveur de l’'Organisa-
tion un pouvoir auquel aucune autorisation directe ne lui permet

30
201 OPINION DISSIDENTE DE M. HACKWORTH

évidemment de prétendre. L’interprétation la plus charitable et,
en fait, la plus conforme 4 la réalité, de cet article, est la suivante :
Vobjet de l’article est d'établir à un niveau élevé de loyauté et de
fidélité les fonctions exercées au service des Nations Unies et de
demander aux Etats Membres qu'ils respectent ce statut sans
chercher à influencer le Secrétaire général ou les membres du per-
sonnel dans l'exercice de leurs fonctions.

Ce lien entre l’Organisation et ses employés, qui est entièrement
naturel et approprié, n’a pas et ne saurait avoir pour effet l’expa-
triation des fonctionnaires des Nations Unies ni la substitution a
leur allégeance envers leur Etat d’origine, une allégeance envers
Y Organisation. On ne peut dire que soit I’ Etat, soit le fonctionnaire,
aient envisagé une situation de cet ordre. Il n’y a aucune incompa-
tibilité entre la continuation de l’allégeance envers l'État national
et la fidélité complète envers l'Organisation. L’ État peut encore
protéger son ressortissant conformément au droit international.
On peut même envisager une situation dans laquelle cette protec-
tion pourrait intervenir contre des actes exercés par l'Organisation
elle-même.

L'objet de l’article, tel qu’il est énoncé dans le rapport adressé
par le secrétaire d’État au Président des Etats-Unis sur les résultats
de la Conférence de San-Francisco (26 juin 1945) est le suivant :

«.... établir très clairement que les ressortissants des Etats
Membres qui font partie du personnel du Secrétariat ne peuvent
en aucun sens être considérés comme des agents de leurs gouverne-
ments». (Département d’État, Publication 2349, Série des Confé-
rences 7I, pp. 150, 151.)

On a également fait valoir, pour appuyer l’assertion selon laquelle
l'Organisation des Nations ‘Unies devrait être considérée comme
ayant qualité dans les cas de cet ordre, que l’État national ne
serait pas en mesure de fonder une demande internationale présentée
pour le compte d’un ressortissant sur le motif qu'il aurait été porté
atteinte aux priviléges et immunités auxquels ont droit les fonction-
naires des Nations Unies, en vertu de l’article ou des dispositions
de la Convention relative aux privilèges et immunités.

Si cette maniére de voir est juste, c’est nécessairement parce
que les priviléges et immunités ne sont pas conférés dans son
intérêt personnel à l'individu lui-même. L’exactitude de cet
argument admise par la Cour ressort clairement de l’article V,
section 20, et de l’article VI, section 23, de la Convention.
Le premier dispose comme il suit :

« Les privilèges et immunités sont accordés aux fonctionnaires
uniquement dans l’intérêt des Nations Unies et non à leur avantage
personnel.» (Nations Unies, Recueil des Traités, I, 1946-1947,

p. 27.)

31
202 OPINION DISSIDENTE DE M. HACKWORTH

Etant donné que, selon cette disposition, les priviléges et
immunités sont accordés dans l’intérét des Nations Unies et non
dans l'intérêt des fonctionnaires individuels, toute demande
fondée sur un manquement à cette convention devrait être pré-
sentée en faveur de l'Organisation et tomberait sous l’application
de la question I a) ci-dessus, et non sous l’application de la
question I b). |

Toute demande présentée en faveur du fonctionnaire individuel
_ doit se fonder, non pas sur les dispositions énoncées dans la
convention, mais bien sur les principes généraux du droit inter-
national.

Quel est donc le motif permettant de penser que ce seraient
les Nations Unies, plutôt que l’État national, qui devraient s’inter-
poser dans l'intérêt du fonctionnaire ? Il est possible que l'autorité
de l'Organisation ait, dans certains cas, plus de poids, et possède
une force de persuasion plus grande que celle de l'État national ;
mais il n’y a pas là un motif judiciaire, et ce motif ne fournit pas
la capacité juridique d'agir.

Indépendamment des remèdes fournis par la législation locale
en vertu de laquelle des demandeurs privés peuvent obtenir accès
à des tribunaux judiciaires ou autres, pour le règlement des
demandes introduites par eux contre un gouvernement, le seul
remède connu en droit international, dans les cas de cet ordre,
consiste à passer par l'entremise du gouvernement de l'Etat
dont le demandeur est un ressortissant. « Le ressortissant d’un
État, qui subit un préjudice à raison de la conduite d’un autre
État, doit chercher à obtenir réparation par l'entremise de son
propre gouvernement. Son gouvernement doit assumer la respon-
sabilité de la présentation de sa demande, sans quoi celle-ci n’a
pas besoin d'être examinée.» (United States v. Diekelman, 92
US. 520; VI, Moore’s Digest of International Law, 607.)

Ces demandes doivent être présentées par la voie diplomatique
(ibid.).

La protection diplomatique est, par nature, une méthode inter-
nationale constituant « un appel d’État à Etat en vue de l'exécution
des obligations de l’un ou de l’autre, naissant de leurs droits et
devoirs mutuels ». (Borchard, Diplomatic Protection of Citizens
abroad, 354; VI, Moore’s Digest, 257.)

Une réclamation présentée par un Etat contre un autre Etat,
à raison d’un dommage causé à un ressortissant de l’État deman-
deur, se fonde sur la théorie selon laquelle l’État a subi un préjudice,
du fait du dommage causé à son ressortissant. La théorie selon
laquelle, en contre-partie de l’allégeance due par le ressortissant à
son Etat national, ce dernier doit audit ressortissant sa protection,
est également exacte. La nationalité est une condition sine qua
ñon pour que l’on puisse prendre en mains une réclamation diplo-
matique présentée pour le compte d’un demandeur privé. Indé-
pendamment de la situation particulière dans laquelle se trouvent

32
203 OPINION DISSIDENTE DE M. HACKWORTH

des personnes protégées en vertu de certains traités, et celle des
marins et des étrangers qui servent dans les forces armées —
toutes ces personnes sont assimilées, au point de vue de leur
statut, à des nationaux —, c’est un principe bien établi que le
droit de protection est limité aux ressortissants de l’État pro-
tecteur. Si le demandeur privé n'est pas un ressortissant de l’État
dont on cherche à obtenir l'assistance, le gouvernement de cet
Etat ne peut, à juste titre, prendre en mains la réclamation, et
le gouvernement défendeur n’est nullement astreint à un devoir
juridique d’accueillir cette réclamation.

Le droit international est bien établi en cette matière, et toute
tentative en vue de greffer sur lui — sinon par la voie d'une conven-
tion internationale — une théorie fondée sur une analogie supposée,
selon laquelle des organisations qui ne sont pas des Etats et, en
conséquence, ne possèdent pas de ressortissants, pourraient agir
comme si elles étaient des Etats et avaient des ressortissants —
cette tentative, à mon sens, n’est pas justifiée. La Cour permanente
de Justice internationale a bien exposé la situation exacte quand,
dans l'affaire du chemin de fer Panevezys-Saldutiskis (Arrêt du
28 février 1939), elle s’est exprimée comme il suit:

« De l’avis de la Cour, la règle de droit international sur laquelle
se fonde la première exception lithuanienne est qu’en prenant fait
et cause pour l’un de ses ressortissants, en mettant en mouvement
en sa faveur l’action diplomatique ou l’action judiciaire interna-
tionale, cet Etat fait valoir son droit propre, le droit qu’il a de
faire respecter en la personne de ses ressortissants le droit inter-
national. Ce droit ne peut nécessairement être exercé qu’en faveur
de son national, parce que, en l’absence d’accords particuliers,
c’est le lien de nationalité entre l’État et l'individu qui seul donne
à l'État le droit de protection diplomatique. Or, c'est comme partie
de la fonction de protection diplomatique que doit être considéré
l'exercice du droit de prendre en mains une réclamation et d'assurer
le respect du droit international. Lorsqu'un dommage a été causé
au national d’un pays tiers, une réclamation à raison de ce dommage
ne tombe pas dans le domiaine de la protection diplomatique que
puisse accorder l'État et ne saurait donner ouverture à une récla-
mation que l’État soit en droit d’endosser. » (C. P. J.I., Série A/B,
n° 76, p. 16.)

Voir également, dans le même sens, l'arrêt rendu dans l’affaire
des concessions Mavrommatis en Palestine (C. P. J. I., Série A, n° 2,
1924, p. 12) ; et l'arrêt rendu dans l’affaire concernant le paiement
de divers emprunts serbes émis en France (C. P. J. I, Série A,
no 20/21, 1929, p. 17). _

Il est généralement admis que l’État dont le fonctionnaire possède
la nationalité a le droit de prendre en mains une réclamation telle
que celles dont il est question ici, et l’Assemblée générale envisa-
geait évidemment la possibilité de complications à cet égard,
ainsi qu’il ressort de la deuxième question posée à la Cour, par
laquelle il est demandé à celle-ci comment, en cas de réponse

33
204 OPINION DISSIDENTE DE M. HACKWORTH

affirmative sur le point I b), l’action de l'Organisation des Nations
Unies doit «se concilier avec les droits que l’État dont la victime
est ressortissant pourrait posséder ».

La réponse que j’ai proposé de donner à la question I a) procu-
rerait sans doute à l'Organisation tout ce dont elle a besoin au
point de vue pratique.

Si elle désire, allant au delà, endosser des demandes introduites
au nom de ses fonctionnaires, la voie des accords lui est ouverte.
Si les Etats acceptaient d’autoriser l'Organisation à prendre en
mains des demandes présentées pour le compte de leurs ressortis-
sants qui sont au service de celle-ci, personne ne pourrait mettre
en question le pouvoir qu’aurait l’ Organisation de ce faire. L’Etat
défendeur serait affranchi de la possibilité de se voir présenter
des demandes provenant de deux sources, le fonctionnaire ou ses
ayants droit sauraient à qui s’adresser pour obtenir aide et assis-
tance, et la procédure tout entière serait exempte d'incertitude
et d’irrégularité.

(Signé) GREEN H. HACKworTH.

34
